DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22nd, 2022 has been entered.
Response to Amendment
	The amendment filed February 9th, 2022 has been entered. Claims 1, 9 and 15 have been amended. Claims 1-20 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsegood (US 2003/0116494) in view of Frei (US 2149764). 
Regarding claim 1, Elsegood (US 2003/0116494) teaches a basket strainer insert (Paragraph 0030 lines 1-4) comprising: 
a body (Fig. 7A #702), the body comprising a first end (Fig. 7A #702 top), a second end (Fig. 7A #702 bottom), and an intermediate portion (Fig. 7A #702 between top and bottom); and
at least one magnet (Fig. 6B #110 “magnetic array”) disposed in the body (Paragraph 0044 lines 3-5) and configured to remove metal particles from a fluid (Paragraph 0043 lines 1-8), wherein the body (Fig. 7A #702) comprises a drywell (Paragraph 0044 lines 3-5 “sleeve”, Fig. 7A shows enclosed magnet array #110) in which the first end of the body (Fig. 7A #702 top) is configured to allow for arrangement of the at least one magnet (Fig. 7A #110) in the body (Paragraph 0030 line 1-Paragraph 0031 line 6, magnets may be arranged in different configurations), and wherein the metal particles collect on an outer surface of the body (Paragraph 0046 lines 4-6). 
In a separate embodiment, Elsegood teaches a baffle (Paragraph 0048 lines 3-9) secured to the body (Paragraph 0049 lines 8-15), the baffle comprising between three to six lobes (Fig. 10 #826), with adjacent lobes separated by gaps (Fig. 10 gaps between #826), each lobe secured to the body by a connecting portion (Fig. 10 #828). 
The separate embodiment teaches a body (center pin #810) which holds at least one magnet on the outside of the body (Paragraph 0049 lines 1-11), as opposed to holding magnets inside of the body which was taught in the first embodiment (Paragraph 0044 lines 3-5). However, Elsegood states that the lobes are beneficial due to having a greater width than the connecting portions which provides a hooking or grabbing point to more securely attach a body within a housing (Paragraph 0051 lines 5-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment as taught by Elsegood to include a baffle comprising between three to six lobes, with each lobe being secured to the body by a connecting portion as taught by a separate embodiment in order to provide a more secure attachment and support means. It would be within the skill of a worker in the art to look to the embodiments disclosed by Elsegood to solve various problems or provide additional functionality, such as providing a more secure attachment means, to the basket strainer insert. 
Elsegood lacks teaching a first end of the body configured to selectively open to allow for removal of the at least one magnet from the body, and each lobe configured to reduce a flow rate of the fluid.
Frei (US 2149764) teaches a basket strainer insert (Col. 1 lines 1-6) wherein a first end of a body (Fig. 1 #13 “opening”) is configured to selectively open (Fig. 1 #15 “bolt”) to allow for removal of the at least one magnet (Fig. 1 #9 “magnets”) from the body (Col. 2 lines 30-36, Col. 3 lines 8-14), and a baffle (Fig. 10 #41 “baffle plate”) which comprises lobes (Col. 3 lines 57-60 “serrations”) configured to reduce a flow rate of the fluid (Col. 1 lines 11-15, Col. 4 lines 6-15). Frei explains how the device may be disassembled easily in order to clean the parts of the filter unit (Col. 3 lines 8-16), as a clean filter maintains maximum effectiveness (Col. 1 lines 13-15). Additionally, Frei states that previous devices which had a rapid flow of fluid were found inefficient (Col. 1 lines 11-15), and therefore includes baffle plates with serrations which reduce the flow rate of fluid (Col. 4 lines 6-15), thus providing a more efficient device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood (US 2003/0116494) to include a first end of the body configured to selectively open to allow for removal of the at least one magnet from the body, and lobes configured to reduce flow rate of the fluid as taught by Frei (US 2149764) in order to provide a more effective and efficient device. 
Regarding claim 2, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the connecting portions (Fig. 10 #828) are integrally formed with the lobes (Fig. 10 #828 integrally formed with #826).
Regarding claim 3, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the connecting portions (Fig. 10 #828) are integrally formed with the body (Paragraph 0053 line 9-Paragraph 0054 line 10).
Regarding claim 4, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the lobes (Fig. 10 #826) have a shape to attach to a housing or tubing (Paragraph 0051 lines 5-9). Elsegood states that the lobes have a greater width than the connecting portions in order to provide a hooking or grabbing point to more securely attach a body within a housing (Paragraph 0051 lines 5-9). Additionally, Elsegood states that other configurations of lobes are still within the scope of the invention (Paragraph 0051 lines 17-19). Therefore, a lobe having an inward bend would simply be design choice to securely attach a basket strainer insert within a basket strainer by matching the curvature of the lobes to the curvature of a basket. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood to include lobes having an inward bend in order to securely support a basket strainer insert within a basket strainer. 
Regarding claim 5, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the lobes (Fig. 10 #826) have a shape to attach to a housing or tubing (Paragraph 0051 lines 5-9). Elsegood states that the lobes have a greater width than the connecting portions in order to provide a hooking or grabbing point to more securely attach a body within a housing (Paragraph 0051 lines 5-9). Additionally, Elsegood states that other configurations of lobes are still within the scope of the invention (Paragraph 0051 lines 17-19). Therefore, a lobe having an outward bend would simply be design choice to securely attach a basket strainer insert within a basket strainer, as either side of a lobe with an outward bend functions as a grabbing point. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood to include lobes having an outward bend in order to securely support a basket strainer insert within a basket strainer.
Regarding claim 6, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the lobes (Fig. 10 #826) are planar (Fig. 11 flat surface of #826).
Regarding claim 7, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the connecting portions (Fig. 10 #828) extend between the body and the lobes (Paragraph 0051 lines 2-9) and form a T-shape (Fig. 10 shape of #808).
Regarding claim 8, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the lobes (Fig. 10 #826) are equidistantly spaced from each other (Paragraph 0048 lines 8-15).
Regarding claim 9, Elsegood (US 2003/0116494) teaches a basket strainer insert (Paragraph 0030 lines 1-4) comprising: 
a body (Fig. 7A #702), the body comprising a first end (Fig. 7A #702 top), a second end (Fig. 7A #702 bottom), and an intermediate portion (Fig. 7A #702 between top and bottom); and
at least one magnet (Paragraph 0044 lines 3-5) disposed in the body and configured to remove metal particles from a fluid (Paragraph 0043 lines 1-8), wherein the body comprises a drywell (Paragraph 0044 lines 3-5 “sleeve”, Fig. 7A shows enclosed magnet array #110) in which the first end of the body (Fig. 7A #702 top) is configured to allow for arrangement of the at least one magnet (Fig. 7A #110) in the body (Paragraph 0030 line 1-Paragraph 0031 line 6, magnets may be arranged in different configurations), and wherein the metal particles collect on an outer surface of the body (Paragraph 0046 lines 4-6).
In a separate embodiment, Elsegood teaches a baffle (Paragraph 0048 lines 3-9) secured to the body (Paragraph 0049 lines 8-15), the baffle comprising four lobes (Paragraph 0048 lines 8-15), with adjacent lobes separated by gaps (Fig. 10 gaps between #826), each of the four lobes (Fig. 10 #826) secured to the body by a connecting portion (Fig. 10 #828) integrally formed with the lobe (Fig. 10 #828 integrally formed with #826). 
The separate embodiment teaches a body (center pin #810) which holds at least one magnet on the outside of the body (Paragraph 0049 lines 1-11), as opposed to holding magnets inside of the body which was taught in the first embodiment (Paragraph 0044 lines 3-5). However, Elsegood states that the lobes are beneficial due to having a greater width than the connecting portions which provides a hooking or grabbing point to more securely attach a body within a housing (Paragraph 0051 lines 5-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment as taught by Elsegood to include a baffle comprising four lobes, with each lobe being secured to the body by a connecting portion as taught by a separate embodiment in order to provide a more secure attachment and support means. It would be within the skill of a worker in the art to look to the embodiments disclosed by Elsegood to solve various problems or provide additional functionality, such as providing a more secure attachment means, to the basket strainer insert.
Elsegood lacks teaching a first end of the body configured to selectively open to allow for removal of the at least one magnet from the body, and each lobe configured to reduce a flow rate of the fluid.
Frei (US 2149764) teaches a basket strainer insert (Col. 1 lines 1-6) wherein a first end of a body (Fig. 1 #13 “opening”) is configured to selectively open (Fig. 1 #15 “bolt”) to allow for removal of the at least one magnet (Fig. 1 #9 “magnets”) from the body (Col. 2 lines 30-36, Col. 3 lines 8-14), and a baffle (Fig. 10 #41 “baffle plate”) which comprises lobes (Col. 3 lines 57-60 “serrations”) configured to reduce a flow rate of the fluid (Col. 1 lines 11-15, Col. 4 lines 6-15). Frei explains how the device may be disassembled easily in order to clean the parts of the filter unit (Col. 3 lines 8-16), as a clean filter maintains maximum effectiveness (Col. 1 lines 13-15). Additionally, Frei states that previous devices which had a rapid flow of fluid were found inefficient (Col. 1 lines 11-15), and therefore includes baffle plates with serrations which reduce the flow rate of fluid (Col. 4 lines 6-15), thus providing a more efficient device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood (US 2003/0116494) to include a first end of the body configured to selectively open to allow for removal of the at least one magnet from the body, and lobes configured to reduce flow rate of the fluid as taught by Frei (US 2149764) in order to provide a more effective and efficient device. 
Regarding claim 10, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the four lobes (Fig. 10 #826) have a shape to attach to a housing or tubing (Paragraph 0051 lines 5-9). Elsegood states that the lobes have a greater width than the connecting portions in order to provide a hooking or grabbing point to more securely attach a body within a housing (Paragraph 0051 lines 5-9). Additionally, Elsegood states that other configurations of lobes are still within the scope of the invention (Paragraph 0051 lines 17-19). Therefore, a lobe having an inward bend would simply be design choice to securely attach a basket strainer insert within a basket strainer by matching the curvature of the lobes to the curvature of a basket. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood to include lobes having an inward bend in order to securely support a basket strainer insert within a basket strainer.
Regarding claim 11, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the four lobes (Fig. 10 #826) have a shape to attach to a housing or tubing (Paragraph 0051 lines 5-9). Elsegood states that the lobes have a greater width than the connecting portions in order to provide a hooking or grabbing point to more securely attach a body within a housing (Paragraph 0051 lines 5-9). Additionally, Elsegood states that other configurations of lobes are still within the scope of the invention (Paragraph 0051 lines 17-19). Therefore, a lobe having an outward bend would simply be design choice to securely attach a basket strainer insert within a basket strainer, as either side of a lobe with an outward bend functions as a grabbing point. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood to include lobes having an outward bend in order to securely support a basket strainer insert within a basket strainer.
Regarding claim 12, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the four lobes (Fig. 10 #826) are planar (Fig. 11 flat surface of #826).
Regarding claim 13, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the connecting portions (Fig. 10 #828) extend between the body and the four lobes (Paragraph 0051 lines 2-8) and form a T-shape (Fig. 10 shape of #808).
Regarding claim 14, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the four lobes (Fig. 10 #826) are equidistantly spaced from each other (Paragraph 0048 lines 8-15).
Regarding claim 15, Elsegood (US 2003/0116494) teaches a basket strainer insert (Paragraph 0030 lines 1-4) comprising: 
a body (Fig. 7A #702), the body comprising a first end (Fig. 7A #702 top), a second end (Fig. 7A #702 bottom), and an intermediate portion (Fig. 7A #702 between top and bottom); and 
at least one magnet (Paragraph 0044 lines 3-5) disposed in the body and configured to remove metal particles from a fluid (Paragraph 0043 lines 1-8), wherein the body comprises a drywell (Paragraph 0044 lines 3-5 “sleeve”, Fig. 7A shows enclosed magnet array #110) in which the first end of the body (Fig. 7A #702 top) is configured to allow for arrangement of the at least one magnet (Fig. 7A #110) in the body (Paragraph 0030 line 1-Paragraph 0031 line 6, magnets may be arranged in different configurations), and wherein the metal particles collect on an outer surface of the body (Paragraph 0046 lines 4-6).
In a separate embodiment, Elsegood teaches a baffle (Paragraph 0048 lines 3-9) secured to the body (Paragraph 0049 lines 8-15), the baffle comprising four lobes (Paragraph 0048 lines 8-15), with adjacent lobes separated by gaps (Fig. 10 gaps between #826), each of the four lobes (Fig. 10 #826) secured to the body by a connecting portion (Fig. 10 #828) integrally formed with the lobe (Fig. 10 #828 integrally formed with #826), the connecting portions (Fig. 10 #828) integrally formed with the body (Paragraph 0051 lines 2-8), wherein the four lobes (Fig. 10 #826) each have a shape to attach to a housing or tubing (Paragraph 0051 lines 5-9). 
The separate embodiment teaches a body (center pin #810) which holds at least one magnet on the outside of the body (Paragraph 0049 lines 1-11), as opposed to holding magnets inside of the body which was taught in the first embodiment (Paragraph 0044 lines 3-5). However, Elsegood states that the lobes are beneficial due to having a greater width than the connecting portions which provides a hooking or grabbing point to more securely attach a body within a housing (Paragraph 0051 lines 5-9). Additionally, Elsegood states that other configurations of lobes are still within the scope of the invention (Paragraph 0051 lines 17-19). Therefore, a lobe having an inward bend would simply be design choice to securely attach a basket strainer insert within a basket strainer by matching the curvature of the lobes to the curvature of a basket. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood to include lobes having an inward bend in order to securely support a basket strainer insert within a basket strainer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment as taught by Elsegood to include a baffle comprising four lobes, with each lobe being secured to the body by a connecting portion as taught by a separate embodiment in order to provide a more secure attachment and support means. It would be within the skill of a worker in the art to look to the embodiments disclosed by Elsegood to solve various problems or provide additional functionality, such as providing a more secure attachment means, to the basket strainer insert.
Elsegood lacks teaching a first end of the body configured to selectively open to allow for removal of the at least one magnet from the body, and each lobe configured to reduce a flow rate of the fluid.
Frei (US 2149764) teaches a basket strainer insert (Col. 1 lines 1-6) wherein a first end of a body (Fig. 1 #13 “opening”) is configured to selectively open (Fig. 1 #15 “bolt”) to allow for removal of the at least one magnet (Fig. 1 #9 “magnets”) from the body (Col. 2 lines 30-36, Col. 3 lines 8-14), and a baffle (Fig. 10 #41 “baffle plate”) which comprises lobes (Col. 3 lines 57-60 “serrations”) configured to reduce a flow rate of the fluid (Col. 1 lines 11-15, Col. 4 lines 6-15). Frei explains how the device may be disassembled easily in order to clean the parts of the filter unit (Col. 3 lines 8-16), as a clean filter maintains maximum effectiveness (Col. 1 lines 13-15). Additionally, Frei states that previous devices which had a rapid flow of fluid were found inefficient (Col. 1 lines 11-15), and therefore includes baffle plates with serrations which reduce the flow rate of fluid (Col. 4 lines 6-15), thus providing a more efficient device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsegood (US 2003/0116494) to include a first end of the body configured to selectively open to allow for removal of the at least one magnet from the body, and lobes configured to reduce flow rate of the fluid as taught by Frei (US 2149764) in order to provide a more effective and efficient device. 
Regarding claim 16, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the connecting portions (Fig. 10 #828) extend between the body and the four lobes (Paragraph 0051 lines 2-9) and form a T-shape (Fig. 10 shape of #808).
Regarding claim 17, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the four lobes (Fig. 10 #826) are equidistantly spaced from each other (Paragraph 0048 lines 8-15).
Regarding claim 18, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein all of the lobes (Fig. 10 #826) are each connected to the body (Fig. 10 #806A) by a connecting portion (Fig. 10 #828) extending perpendicular to a lobe (Fig. 10 #826 perpendicular to #828) connected thereto, and wherein all of the lobes (Fig. 10 #826) lie on a circumference of a circle (Paragraph 0048 lines 9-13) having a center on a longitudinal axis of the body (Fig. 10 #809) or on a perimeter of a square having a center on a longitudinal axis of the body.
Regarding claim 19, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the four lobes (Fig. 10 #826) are each connected to the body (Fig. 10 #806A) by a connecting portion (Fig. 10 #828) extending perpendicular to a lobe (Fig. 10 #826 perpendicular to #828) connected thereto, and wherein the four lobes lie on a circumference of a circle (Paragraph 0048 lines 9-13) having a center on a longitudinal axis of the body (Fig. 10 #809) or on a perimeter of a square having a center on a longitudinal axis of the body.
Regarding claim 20, Elsegood (US 2003/0116494) teaches a basket strainer insert wherein the four lobes (Fig. 10 #826) are each connected to the body (Fig. 10 #806A) by a connecting portion (Fig. 10 #828) extending perpendicular to a lobe (Fig. 10 #826 perpendicular to #828) connected thereto, and wherein the four lobes lie on a circumference of a circle (Paragraph 0048 lines 9-15) having a center on a longitudinal axis of the body (Fig. 10 #809) or on a perimeter of a square having a center on a longitudinal axis of the body. 
Response to Arguments
Applicant’s arguments, regarding the first end of the body being configured to selectively open to allow for removal of the at least one magnet from the body beginning on page 6 of the remarks, filed February 9th, 2022, with respect to the rejection(s) of claim(s) 1, 9 and 15 under Elsegood have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frei (US 2149764). Frei explains how the device may be disassembled easily in order to clean the parts of the filter unit (Col. 3 lines 8-16), as a clean filter maintains maximum effectiveness (Col. 1 lines 13-15). Additionally, Frei states that previous devices which had a rapid flow of fluid were found inefficient (Col. 1 lines 11-15), and therefore includes baffle plates with serrations which reduce the flow rate of fluid (Col. 4 lines 6-15), thus providing a more efficient device. 
Regarding the Applicant’s argument that Elsegood teaches away from fully encapsulating the magnets, the Examiner would like to clarify that Elsegood teaches a body in the form of a sleeve (Fig. 7A #702) which fully encapsulates the magnets (See Fig. 7A, #702 completely surrounding #110). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marlowe (WO 9958247) teaches a magnetic filtration system with plates which act as baffles and have apertures within the plates in order to flow fluid through a filtration system while collecting magnetic particles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653